DETAILED ACTION
This office action is in response to the original application filed on May 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15=20 are directed to aa computer program product comprising a computer-readable storage medium having computer-readable program code ….. . The examiner respectfully asserts that the claimed subject matter does not fall with the statutory class listed in 35 U.S.C. 101. The specification fails to clearly define the claimed computer-readable storage medium *see paragraph 58 of the specification). Therefore, it could be interpreted as a communication media which does not fall within one of the four statutory classes of 101. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-8, 12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pub. No. 2016/0366606) in view of Dees (US Pub. No. 2018/0335514).

	As per claim 1 Steiner discloses:
A method comprising: recording, at a receiving device, a plurality of parameters associated with fine timing measurement (FTM) frames exchanged between a sending device and the receiving device; (paragraph 54 of Steiner, at negation stage 315, initiator 310 may send an FTM request frame 325 to responder 305. FTM request frame 325 may include a suspend FTM request field (FIG. 2), and a motion threshold field (FIG. 2)) and (paragraph 46 of Steiner, a fine time measurements (FTM) request frame 200, an FTM frame 210 and an FTM parameters element 220, in accordance with some demonstrative embodiments). See the FTM parameters 220 in Fig. 2 of Steiner.
Identifying, using the recorded plurality of parameters, a device profile for the sending device; (paragraph 69 of Steiner, otherwise, the initiator and the responder may perform time measurements according to the FTM protocol (text box 570). The initiator and/or the responder may calculate the range based on the time measurements (text box 580)).
Determining, using the device profile, a behavior filter for FTM traffic from the sending device; and filtering FTM traffic from the sending device according to the behavior filter. (Paragraph 48 of Steiner, FTM frame 210 may include a category field, a public action field, a dialog token field, a follow up dialog token field, a time of departure (TOD) field, a time of arrival (TOA) field, a TOD error filed, and/or a TOA error filed. For example, FTM frame 200 may optionally include an LCI report frame, an LC report frame, and/or an FTM parameters element 220).
Steiner teaches the method of Identifying the sending device profile (paragraph 69 of Steiner) but fails to disclose:
Wherein the device profile comprises at least one of a chipset type, an operating system (OS), and OS traffic schedule variations.
However, in the same field of endeavor, Dees teaches this limitation as, (paragraph 114 of Dees, in one embodiment, the first wireless device checks a database of information about actual processing time, and optionally also possible error margin, for FTM requests for the Wi-Fi chipset being used by the second wireless device. The Wi-Fi chipset being used can be derived from various sources of information (such as P2P Information Elements) received during pre-association discovery (e.g. using probe request/response frames, beacon frames), such as which MAC address range is used, manufacturer information/device model being advertised, radio characteristics such as defined in well known protocols IEEE 802.11k and IEEE 802.11h).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Steiner and include the above limitation using the teaching of Dees in order to identify the type of chipset used to communicate by the sender (see paragraph 114 of Dees).

Claims 8 and 15 are rejected under the same reason set forth in rejection of claim 1:

As per claim 5 Steiner in view of Dees discloses:
The method of claim 1, wherein determining the behavior filter for FTM traffic from the sending device comprises: determining at least one expected traffic pattern for FTM traffic from the sending device based on the device profile; and determining a variation threshold for the at least one expected traffic pattern. (Paragraph 41 of Steiner, according to some demonstrative embodiments, the FTM request may include a motion threshold field, the motion threshold field may include a threshold value. For example, the threshold value may include a value of distance, for example, in meters, centimeters, feet and/or includes, and/or any other metric. The motion threshold field may indicate a movement threshold of responder 110. Initiator 190 may set the threshold value in the motion threshold field). 

Claims 12 and 19 are rejected under the same reason set forth in rejection of claim 5:

As per claim 7 Steiner in view of Dees discloses:
The method of claim 1, further comprising: detecting a responder impersonation from the FTM traffic; interrupting the FTM traffic; transmitting an updated burst window parameter value to the sending device; and resuming FTM traffic according to the updated burst window parameter value. (Paragraph 65 of Steiner, an additional burst of FTM measurements may be performed. For example, initiator 410 may send an FTM request 470. The FTM request 470 may include a request to provide TOA and TOD values. Responder 405 may send an ACK 480 followed by a third FTM frame 485 (e.g., FTM 3) with time stamps t1 and t4 of the TOD and TOA, followed by ACK 490 from initiator 410). 

Claim 14 is rejected under the same reason set forth in rejection of claim 7:

Allowable Subject Matter
Claims 2, 6, 9, 13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also claims 16 and 20 should be amended in order to overcome the 35 USC 101 rejection. Examiner will provide a reason for allowance at the time of allowing the application.

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Vamaraju (US 9, 907,047). Vamaraju discloses: 
Techniques for estimating a position of an observing station are disclosed based on capturing, at the observing station, a first and a second FTM message exchanged between a first messaging station and a second messaging station. At the observing station, a first time of arrival of the first FTM message and a second time of arrival of the second FTM message may be determined. Based on contents of one or more FTM messages, a first transmission-related time associated with the first FTM message and a second transmission-related time associated with the second FTM message may be obtained. The position of the observing station may be estimated based on (1) a position of the first messaging station, (2) a position of the second messaging station, (3) the first time of arrival, (4) the second time of arrival, (5) the first transmission-related time, and (6) the second transmission-related time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434